Citation Nr: 0736616	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-13 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
December 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Waco, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for bilateral hearing loss.


FINDING OF FACT

On audiometric testing of the veteran, the auditory 
thresholds in all of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz have all been 20 decibels or lower; and the 
speech recognition scores have been 100 percent in each ear.  


CONCLUSION OF LAW

The veteran's hearing is not impaired for purposes of 
establishing service connection and entitlement to 
compensation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hearing loss.  
Service connection has been established for her tinnitus.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  

The veteran's service medical records includes records of 
audiometric testing in August 1988, June 1990, and July 1991.  
On each of those occasions, the auditory thresholds at the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz, in both 
ears, were all 10 decibels or lower.  After service, on VA 
audiometric testing in May 2004, the auditory thresholds at 
those frequencies were all 15 decibels or lower in both ears, 
and the speech recognition scores were 100 percent in each 
ear.  On VA audiometric testing in October 2005, the auditory 
thresholds at the relevant thresholds, in both ears, were all 
20 decibels or lower.  The speech recognition scores were 100 
percent in each ear.  The examiner reported that the 
veteran's bilateral hearing was essentially normal, although 
the hearing was notably poorer than on hearing tests in 1988 
and 1991.

In March 2007, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  The veteran reported 
that during service her duties were as a jet engine mechanic.  
She stated that she was exposed to noise in the course of 
those duties.  She indicated that her post-service employment 
had all been in quiet settings.  She related that she had 
great difficulty understanding speech when there was any 
background noise, including at work.  She reported that she 
had not noticed any difficulty hearing before service.

There is evidence that the veteran's hearing has worsened 
since she entered service.  Her post-service hearing, as 
measured, however, is not sufficiently diminished to be 
considered an impairment for purposes of establishing service 
connection.  Therefore, the claim for service connection must 
be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  No new disability rating or effective date for award 
of benefits will be assigned as the claim for service 
connection was denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the claimed disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


